Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

-Claims 61-69, 71-76 & 78-80 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the underlined limitations, which are considered in combination with other limitations, as specified in each independent claim as following:

Independent Claim 61. 
An apparatus of a user equipment (UE) operable to synchronize with a New Radio (NR) cell, the apparatus comprising: one or more processors configured to: 
search a plurality of frequency ranges to detect a synchronization signal/physical broadcast channel (SS/PBCH) block, wherein to detect the SS comprises to cross-correlate synchronization signal blocks within a synchronization signal burst set; 
decode, at the UE, the SS/PBCH block that includes a PBCH, a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) in consecutive symbols; and 

a memory interface configured to send to a memory the SS/PBCH block.

Independent Claim 66. 
An apparatus of a user equipment (UE) of a millimeter wave new radio system operable to synchronize communication with a base station (BS), the apparatus comprising: 
a memory interface configured to access synchronization parameters in a memory; and one or more processors configured to: 
search a plurality of frequency ranges to detect synchronization signals (SS), wherein to detect the SS comprises to cross-correlate synchronization signal blocks within a synchronization signal burst set; 
decode, for a plurality of beams, a sequence of SS according to one or more accessed synchronization parameters, the sequence of SS including: 
repetitions of the synchronization signal burst set, the synchronization signal burst set including: 
a plurality of synchronization signal bursts, the synchronization signal bursts including: 
a plurality of synchronization signal blocks, the synchronization signal blocks including: 
a plurality of SS; and 


Independent Claim 74. 
At least one non-transitory machine readable storage medium having instructions embodied thereon for synchronizing communication between a user equipment (UE) and a base station (BS), the instructions when executed by one or more processors at the UE perform the following: 
searching a plurality of frequency ranges to detect synchronization signals (SS), wherein detection of the SS includes cross-correlating synchronization signal blocks within a synchronization signal burst set; 
decoding, for a plurality of beams, a sequence of SS according to one or more accessed synchronization parameters, the sequence of SS including: 
repetitions of the synchronization signal burst set, the synchronization signal burst set including: 
a plurality of synchronization signal bursts, the synchronization signal bursts including: 
a plurality of synchronization signal blocks, the synchronization signal blocks including: 
a plurality of SS; and 
synchronizing with a given BS based on the decoded SS.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464